Revision of the Broadcasting Communication - State aid for public broadcasting (debate)
- The next item is the oral question to the Commission by Mr Visser, Mr Belet and Mrs Hieronymi, on behalf of the Committee on Culture and Education, on the revision of the broadcasting communication - State aid for public broadcasting - B6-0495/2008).
author. - (NL) Madam President, Commissioner, it is unfortunate that Mrs Kroes is prevented from being here this evening because of an accident. I should like to take this opportunity to offer her my sincere wishes for a speedy recovery. Politically, though, I fundamentally object to her interfering with national, public broadcasting.
Last Thursday, together with Mrs Hieronymi and Mr Belet, I organised a hearing for the Group of the European People's Party (Christian Democrats) and European Democrats about the Commission's public broadcasting communication. I can tell you that the interest from the sector and the Member States was considerable. Even the Directorate-General for Competition attended in great numbers. This subject is obviously high on their agenda. The Director-General for Competition was present all morning as a panel member.
Madam President, the Commission proposal reviewing the rules for public broadcasting is unacceptable as it currently stands. Public broadcasters play a crucial role in the protection of cultural diversity, linguistic diversity and media pluralism. I am vehemently opposed to the Commission's plans. First of all, we need to realise that public broadcasting corporations are a national preserve and that, consequently, it is the national authorities, and not the European Commission, that should stipulate their policy. This is also clearly enshrined in the protocol on public broadcasting in the Treaty of Amsterdam. Member States organise and finance the public broadcasters as they see fit. Commissioner Kroes's plans seriously undermine the principle of subsidiary and the Member States' freedom of movement and replace them with European interference. I am very surprised that, as a Liberal Commissioner, she should opt for this route.
Secondly, I am apprehensive about the proposal to introduce a prior market test conducted by an independent supervisor. This would give commercial channels considerable input. Is that what we want? A market test will inevitably increase the level of paperwork. It is very much the question whether the smaller broadcasting corporations will be able to afford extra manpower, and who will absorb the extra costs involved? Should the broadcasting corporations foot the bill? Or the taxpayer, perhaps? This initiative is not workable in small Member States. Moreover, this test is very detailed; the proposal is lacking in flexibility. As a consequence, Member States will no longer be able to adopt policy and procedures that tie in with their national systems. Moreover, it is very much the question whether a prior assessment of the market impact and a public evaluation of the new services will not give commercial competitors too much of a head start.
Thirdly, the proposal fills me with worry because the public broadcasting systems are not organised in exactly the same way in every Member State. There is technological diversity, as well as differences in broadcasting systems, organisation and scope. There are also differences in terms of language and culture. The 'one size fits all' rule that is proposed in the report certainly does not work in this case. The proposal takes no account of this.
Having got my concerns off my chest, I should now like to provide a brief outline of what happened at the PPE-DE Group's hearing last Thursday, where the Commission's attitude was very positive. The Commission admitted that the proposals were probably excessively detailed and that the wording needed editing. The Director-General informed me that it is possible to delay the final communication until after 5 March, the day on which the Culture, Media and Sport Committee will be organising a second hearing on this subject. After the hearing, the Director-General said that the Commission might have to draft a fresh version based on this new information, before it submits its final communication. This was an excellent result.
You will understand, Madam President, that I am pleasantly surprised with these pledges. This means, after all, that the Commission is opening its eyes and is prepared to listen to the voice of the sector, the Member States and Parliament. Excellent.
I should like to ask the Commission a few more questions. First of all, will the Commission stand by this prior detailed market test, conducted by an independent supervisor - a question you may be able to pass on to Commissioner Kroes - is the Commission prepared to abandon this idea of an independent supervisor and this prior market test, or does it insist that it stays?
Secondly, how can technological impartiality be guaranteed? Does the proposal not imply that a difference is drawn between the current services of the public broadcasting corporations and the new media services?
Thirdly, further to the comment by the Director-General for Competition, is the Commission prepared, based on the new information, to draw up a new proposal?
Fourthly, what does the Commission intend to do about the Court of First Instance's judgment in the Danish TV2 case? Will it include it in the new proposal? If not, how will it be implemented?
My final question is, is the Commission prepared to involve Parliament in the follow-up procedure and to await further discussion with Parliament?
I hope for excellent cooperation between the European Parliament, the European Commission and the Member States so that the final version of the communication can be thrashed out.
Member of the Commission. - Madam President, as has already been mentioned, my colleague Ms Kroes had a small accident so that is why she cannot be with us.
On 4 November 2008 the Commission published, for consultation until 15 January, a draft new broadcast communication. We are serious about the process of wide consultation. Parliament's Committee on Culture and Education has scheduled a hearing for 5 March and, as has already been mentioned, the PPE-DE Group already held such a hearing on Thursday, last week, in the presence of the Director-General for Competition, Philip Lowe.
This dialogue between the Commission and Parliament is important. We stand ready to listen and to reply to your questions. We also know that Parliament agreed in September 2008 that state aid to public broadcasters should be delivered so that they fulfil their function in a dynamic environment, avoiding the use of public funding for reasons of political or economic expediency. This concurs with our views; both public and private broadcasting are important. The dual system of broadcasting is an answer to Europe's media landscape which must be safeguarded on all platforms.
The draft broadcasting communication therefore seeks to consolidate the Commission's state aid case practised since their existing 2001 communication. The draft ensures that our rules reflect the rapidly changing new media environment. The objective of modernising the communication is to increase transparency and legal certainty. The draft communication clarifies that public broadcasters shall provide audiovisual services on all media platforms while leaving private operators sufficient incentives to stay in the market. This is ensured by the so-called Amsterdam test, which balances the value and the negative effects of publicly financed media services at the national level.
Why do we have these tests? Because having these tests at the national level helps to avoid Commission intervention. The Commission increasingly receives complaints about borderline cases where a public media activity may have no clear value for citizens but where the market impact appears considerable. The Commission, however, feels that repeated interventions in this sector would not be in the spirit of subsidiarity. This is why we want Member Sates to share the Commission's responsibility for controlling the market impact of state finance media services.
The Amsterdam test will ensure that new media services of public broadcasters satisfy the social, democratic and cultural needs of viewers and listeners while limiting the collateral damage for state aid for private operators to a minimum. We cannot agree that the Amsterdam test would involve an unjustifiable administrative burden. Of course, any test involves work but the minimum effort we require is reasonable and necessary. Firstly, the test is only foreseen for important and truly new services; and here our draft leaves a large margin of appreciation to Member States. Each Member State can decide when a new audiovisual service actually merits being tested. Secondly, the draft exempts pilot projects from the test. Public broadcasters can therefore continue experimenting with new media without any preliminary tests. Thirdly, the draft leaves Member States full freedom to choose their adequate procedures and institutions which apply the test. It is finally worth mentioning that smaller Member States, such as Belgium and Ireland, already implement such tests. The solutions found in these countries are proportionate to the resources available. As the test is quite broad there is also no possibility of infringing on editorial freedom. The test merely requires that a public media service satisfies the social, democratic and cultural needs of society and that its impact on the market is commensurate. To safeguard editorial independence we also open the possibility in the draft that, under certain conditions, the test is done by a public broadcaster itself.
In summary, I would say the Amsterdam test should be seen as an opportunity rather than as a threat. It will help to maintain media pluralism in the new media environment by safeguarding fairness and certainty for both commercial media, including online newspapers and our excellent public media.
on behalf of the PPE-DE Group. - (NL) Madam President, Commissioner, ladies and gentlemen, good evening, I should first of all like to ask you if you could pass on our good wishes to Mrs Kroes. We hope that she makes a speedy recovery, as we gather that she missed the bend on a slippery surface. We hope, naturally, that Mrs Kroes will be back with us as soon as possible.
Obviously, Commissioner, we agree that you as a Commission guarantee, now and in future, a level playing field for all players in the audio-visual field, namely both the public and private broadcasting corporations. This is crucial for a balanced supply, and it also benefits quality.
What the Commission has now presented, though, is diametrically opposed to this for various reasons, as Mr Visser has already made quite clear. I should like to start by making a brief comment, Commissioner, in relation to what you said a moment ago. This market test that you propose is already being applied in Belgium, among other countries. Well, to some extent, this is true, but not entirely. This market test, or impact analysis, is indeed already being applied to some extent, by the broadcasters themselves, among others, but not according to the modalities as these have been set out in the Commission proposal, which look somewhat different.
I should like to share our reservations with you regarding the proposal. My main objection is that it clashes with the Lisbon Strategy. Indeed, it is the case today that in many Member States, it is precisely the public broadcasting corporations that bring about and encourage innovation in the media. This should, obviously, stay this way. We are, to my mind, moving in the wrong direction with the patronising administrative attitude that holds back innovation. New platforms, particularly in the digital context, on broadband, on the Internet, and suchlike cost a great deal to develop. Investments of this kind are ideally spread as widely as possible and developed in concert. Private and public broadcasting corporations can then offer content on a shared platform, and it is in terms of content that competition should come in, so that the customer can derive maximum benefit.
Do not get us wrong, though. We are 100% behind balanced competitive relations between the public and private broadcasters. There should be room for both to be able to provide quality content. It is obvious, in this connection, that the public broadcasting corporations should account for the government funds they spend and with which they work, even though we are convinced that there are better ways of doing this. In this connection, we would refer to the British example of the BBC, where alliances have been proposed between different partners in terms of development, production and distribution. This is a good example, to my mind, and I would kindly invite the Commission to start thinking with us along those lines.
on behalf of the PSE Group. - (EL) Mr President, Commissioner, the revision of the basic guidelines on state aid for public broadcasting put forward by the French Presidency is an extremely topical debate both internally in numerous Member States and for the position of the mass media at European and international level.
At the same time, however, the revision of the telecommunications package, which basically restructures the way in which and the criteria by which the radio spectrum is allocated at European level, has demonstrated that the rules governing the financing of broadcasting services are now of fundamental importance to the future regulation or deregulation of services relating to the information society, innovation and services of public and economic interest. This is the political question which we are basically required to resolve.
Clearly the debate on state aid focuses primarily on so-called public service broadcasters, as defined by each Member State, given the basically minimal resources which they have at their disposal and, above all, the important public service role allocated to them. The important role of broadcasters is mentioned in the UNESCO Convention, the Amsterdam Protocol and in the 2001 Commission communication. In other words, there is already a platform on which the role of the public mass media is clearly defined.
However, the dossier has been opened on the state aid debate and we must take account of certain new circumstances, as you stipulated, and of certain actions which are being taken either wittingly or unwittingly, due to the confusion which often exists between public and private agencies.
I should like to mention certain points: firstly, the question of the definition of the public service mandate should not be confused with the question of the financing mechanism selected in order to provide such services. While public-sector television may engage in commercial activities - such as selling advertising time - in order to generate revenue, this has been condemned by certain governments, such as the French Government, and is being overturned on the basis of national legislation.
On the other hand, commercial broadcasters required to provide a public service also play an important role. The coexistence of private and public service providers is a basic component of the European market.
I should like to close with one other point: the ex-ante procedures proposed by the Commission for examining state aid should worry us, not because subsidiarity is being suspended or superseded, but to see if they are compatible with the terms of state aid.
Finally, I would note that the question of national aid to radio stations and the mass media should be examined within the framework of international relations, because European organisations have to compete with international behemoths and strict legislation will damage European achievements and the acquis communautaire.
Mr President, I shall try to be brief and, of course, I must begin by also extending my warmest wishes to Commissioner Kroes in the hope that she recovers from her fall. Here, at least, the doorway to the building has been gritted with lots of salt, but I see that there was not enough salt in other places.
The debate we are having is of the utmost importance and, in the end, therefore, its basic objective is to demand, to request, that the Commission involve Parliament. That is the reason for our debate: not to end it here but, rather, to make sure, before the Commission's communication is formalised, that we really are going to have a debate here and that we will all be involved.
Why? Because it is not only our television model that is at stake here; a great deal more is at risk because television broadcasters are not - as we all know, and as we were well aware in our debate on the Audiovisual Media Services Directive - the same as they used to be; what they do, in fact, is process content that they supply via a linear or non-linear platform, and everything interacts perfectly in both areas. Therefore, it is no longer appropriate to talk about public service broadcasting as if this debate were being held in the 1970s or 1980s.
On the other hand, it is clear that this debate must take place, since not everything that is labelled a public service today is actually a public service, and it does not always make sense to use public money to do what certain television companies are doing with public money. At the same time, however - and this is the core of our concern, I believe, and I understand it is also that of some of my fellow Members - public television broadcasters are absolutely vital in protecting our cultural and linguistic diversity and ultimately in binding our societies together because, in theory, they are looking for something more than direct profit.
This financial balance, therefore, must be protected. We must look for new models of financing; we should be creative and open up this debate, but we cannot do so in such a way that we risk something so vitally important to our societies - namely, our current public television broadcasters.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the Barroso Commission had announced the abolition of European over-regulation as one of its major political goals. We get the impression with the proposals you are making now that you are actually encouraging over-regulation. The hearing held by the Group of the European People's Party (Christian Democrats) and European Democrats last week made it clear that there are grave doubts regarding how much you are now interfering in the competences of the Member States. What is now on the table has the stink of over-regulation, and that is not something that we can approve of.
It is correct that we must find a balance between the possibilities for developing public and private broadcasting services. But this also means - particularly in the digital age - that public broadcasting, which stands for quality, cultural diversity, cultural and social cohesion, must have opportunities for development in the digital age. We require this as part of the Lisbon Strategy. If public broadcasting is denied this opportunity, it will be turned into a dinosaur. Then it will not be able to develop well.
When we think of our economic and financial crisis, we have all come to the conclusion that markets must be regulated. Social and ecological regulation is not a position against markets but in favour of fair markets - and that means regulated markets. The same applies to the relationship within which the private and public sectors are able to develop in future if we want to be successful in the digital world.
on behalf of the GUE/NGL Group. - (NL) Madam President, for 80 years, public broadcasting has had the task of informing the public in the broadest possible sense. This service can survive by public funding that may be collected via a separate radio and television tax and that may be topped up with membership contributions to broadcasting organisations, as has been the case in the Netherlands for a long time.
Alongside this, in recent decades, public broadcasting has been encouraged to earn its own money. This is achieved not only through advertising time but also by making much of the information material collected by the broadcasting house available in the form of audio and video material. It is expected that, as a result, viewers and listeners will feel more closely associated, new target groups will be reached and government costs will be limited. This task, which has grown over the years, poses no problems as long as commercial channels do not feel adversely affected.
From the perspective of commercial channels, the much older public broadcasters may be seen as competitors that are given a serious advantage as they collect funds through taxpayers' money. The question is now whether the public broadcasters' right to exist should no longer be derived in the first instance from their usefulness to society as a whole, but from the possible distortion of competition in respect of commercial channels. As public and private interests no longer clash, the European Commission is faced with conflicting demands.
The future of public broadcasters will be in the balance if their room to manoeuvre is limited in favour of commercial companies' scope for profit. Things will be even worse if this is done without this Parliament's involvement, with the express objections of 19 of the 27 Member State governments being dismissed.
Over recent years, I have asked the Commission a number of times to abandon this fatal plan. This appears to be the only possible solution to me, given the current widespread concern. Moreover, this is a matter that falls within the competence of the Member States, not that of the European Union. I endorse the questions and position adopted by Mr Visser and the other speakers.
(EL) Mr President, Commissioner, as my fellow Members who signed the oral question have emphasised and as distinguished speakers stated in greater detail at the public hearing in Brussels last week, we all need to look on public-sector television as a medium for supplying a service to our citizens which will, to a great extent, coincide with the obligation to operate it.
The public dialogue, the independent supervisory authority and the diversity of programmes, in keeping with the history and culture of each Member State, need to be protected in the wake of the development of new technologies and the host of companies that spring up on a daily basis.
Within the framework of healthy competition, the Commission needs to promote new ways of protecting the public interest and public broadcasting.
Mainly, the definition of the public mission of broadcasters needs to be made clear; we need a better evaluation of state aid but also, as regards the rule of transparency, we must not impose pointless administrative and financial burdens on the Member States and public broadcasters in the ex-ante evaluation carried out by the Commission.
More effective control mechanisms also need to be adopted in the new mass media environment. Furthermore, given that public broadcasts play a decisive role in cultural and linguistic diversity, all these media, as well as the public corporations and public television, are obliged to provide quality programmes and, at the same time, within the framework of competition with other similar bodies, they must be able to respond positively to the challenges of the times by broadcasting events of global interest, such as the Olympic Games, the World Cup and so on. Unfortunately nowadays this is something that tends to be prevented simply by reason of the fact that, as private companies have more money, public television cannot afford them. Consequently, citizens will not be able to watch these events alongside other programmes.
To finish, I should also like to point out that what is currently available on the market and the interests of commercial media in defining the scope of the competence and activity of public broadcasters is not, by the same token, conducive to the more general interest, with of course a few exceptions, and the Commission needs to take serious account of that fact.
(ES) Mr President, Commissioner, may I also wish Mrs Kroes a swift recovery.
I would like to make a few general comments on the review of the communication on broadcasting. Firstly, I would like to say that I consider this review initiated by the Commission to be positive, insofar as it will enable the content of the 2001 communication to be adapted to the changes that have occurred both in the field of technology and in Community law.
Furthermore, it retains the main thrust of the 2001 communication, which recognised the essential role of public service broadcasting in guaranteeing quality of democracy and pluralism. I am basically referring to the principles whereby the Member States should define and delimit the supply and content of the public service licences taken up by the corresponding public bodies, and should have the freedom to choose the funding model, thereby avoiding any distortions to free competition.
Furthermore, the licence should be assigned to a specific corporation or group by means of a formal resolution and there should be external, independent supervision of the licence; on this point, I wish to stress the vital role of the regulating authorities for the audiovisual sector.
As far as the most significant additions to the proposal are concerned, I welcome the ex ante controls on public broadcasters' provision of new services, but only if enough flexibility is retained for these controls to be adjusted to the institutional model of each State and adopted gradually.
Finally, I believe there must be a very careful assessment of the possibility that certain services that come under the umbrella of public service audiovisual provision may be subject to remuneration or valuable consideration on the part of the citizens who use them, taking into account both the free and universal nature of traditional public service audiovisual broadcasting and the risks of exclusion that may come about should this method of funding be accepted. I hope that the Commission will take these comments into consideration.
Mr President, it is clear that the issue at stake here is the tension between the public interest and its role in society against the impact on fair competition and the functioning of the internal market. The borders between public service broadcasting and private broadcasting, but also other media, are increasingly blurred and this is particularly the case when new media such as internet, iPods, SMS etc. are at stake.
As some people have said, public broadcasting is often the leading actor in innovation in services, but it is clear that this is an impact which is cross-border and across media sectors. Therefore, it is important to have consistency between the broadcasting communication and the general framework of services of general economic interest. This is an important issue which we have dealt with in Parliament's Committee on Economic and Monetary Affairs. In particular, the PSE Group Members on this committee have stressed that it is important to create more legal security for services of general economic interest, and we would like to see a framework directive and sector legislation on this decided at a political level.
The consultation on the draft communication, which is now before us and has been presented by the Commission, can be commented on until 15 January, and it is important to give a clear signal again that this more horizontal general framework would be an important tool to place discussions like this discussion on public broadcasting in a broader context.
It is important to see who decides the rules and what balance exists in the rules between market interests and public interests. I have the implicit feeling that the market test mentioned in the communication should give primacy to market and commercial considerations instead of these public considerations. This was our intention with the new horizontal rules on services of general economic interest.
I am a bit surprised that the PPE-DE Group is now focusing so much on these specific issues, whereas they were quite hesitant in supporting our appeal for the more general framework. Here is a clear example - also in this case of broadcasting - that, if you do not have a broader clear framework which places more emphasis on and gives more dominance to the public interest aspects, it is always the market interest that will dominate in this type of discussion.
I would like to take the opportunity to repeat our appeal for this framework of service of general economic interest, which, horizontally, should reinstate the balance between those interests in favour of the public interest.
(NL) Mr President, public broadcasting stands for pluralism, diversity, cultural diversity in Europe, the heart of democracy - I did not make this up, the Commission can confirm this - and public broadcasters are of national importance. There are now plans afoot to introduce a market test that is to be conducted beforehand, particularly for new media activities. I do not think this is a good idea, because Brussels should not dictate beforehand how Member States should organise their public services. How the public interest is served should, in my view, be assessed at national level and no compulsory market test is necessary for that purpose.
I should also like to say a few words about the red tape. Whilst I am in favour of checking things through, we should ensure that we do not end up with more rules and more costs for the various Member States.
Moreover, as for supply, I think that we should not draw a distinction between old and new services because, in practice, the lines between the two are blurred. It is not a case of either/or; television programmes often go hand in hand with new services and vice versa. So, just as in Europe, the two are intertwined. It is not just about the market, but also about the public importance of our public broadcasters, which is universally acknowledged, not least by the Commission. I should like to hear from the Commission whether this will be included in the adapted version of the communication and whether the responsibilities will be assigned appropriately, namely to the Member States, even though these will be accompanied by rules for services of general interest that should be drawn up in consultation with the European Parliament and the Council.
(DE) Mr President, public broadcasting is more than an economic factor. I was at the hearing held by the Group of the European People's Party (Christian Democrats) and European Democrats last week in Brussels. The importance of information and of the diversity of European culture and education was noted. If 22 Member States are against revision or intensification because we have different framework conditions and different markets, then it is quite wrong to want an extensive administration, a time-consuming test procedure such as this obligatory ex-ante test, or European interference with an unwieldy bureaucratic concept.
There are already controlling bodies for public broadcasting: the broadcasting councils. We monitor the adaptation to technological change. We monitor the measures in order to ensure fair competition. I am a member of such a body, as the representative of the Union of European Federalists at Hessian Broadcasting [Hessischer Rundfunk]. Our independence is guaranteed by law. We are in turn completely and rightly controlled by the public. This is how an effective media policy works.
- (CS) Mr President, the state agrees with my fellow MEPs that state support for public interest broadcasting requires legislative clarification. We have been calling for this in the European Parliament for a long time. However, I would still like to draw your attention to further urgent matters that the Commission must resolve as quickly as possible. Out of the many problems I will mention three. Firstly, there is a need for the general introduction of shared television aerials to include digital broadcasting, particularly on blocks of flats owned by housing cooperatives, in accordance with the exceptions under Article 5 of the information guidelines, as this is a problem for millions of citizens in the new Member States, including the Czech Republic. The second point is support for greater cooperation between the national councils for radio and television broadcasting and the European institutions in order to achieve better application of public service provisions. The third point is to improve coordination between national monitoring authorities for television broadcasting in respect of fines for inappropriate broadcasts that threaten the moral development of children and young people.
Member of the Commission. - Mr President, I thank you all for your very fruitful discussion, which I will certainly convey to my colleague Mrs Kroes.
Let me comment on some of your remarks. The Amsterdam Protocol points to the need to balance financing with state aid and effects on competition. We want Member States to take the lead on this, because otherwise we will have to do it in Brussels on the basis of complaints.
Our aim is to give Member States more possibilities to develop public service broadcasting, as long as the Treaty provisions on competition are respected. Public service broadcasting should continue to innovate, educate and, of course, entertain. The Commission agrees with these goals.
It is up to Member States to decide on how to finance public service broadcasting. This is clearly stated in the Amsterdam Protocol. Public broadcasters will be able to experiment freely with new projects. The draft communication makes clear that pilot projects are exempt from the tests. We have always recognised the possibility of providing funding for a public service mission, which includes a wide range of varied and balanced programming by public service broadcasters. This will also remain the case for the future.
The Commission also wants to guarantee a mixture of public and private. The Commission aims at promoting public broadcasters to benefit from new technologies in order to serve the social, democratic and cultural needs of society.
The Amsterdam test allows Member States to provide funding for new media services by public broadcasters. It protects the ability to keep up with changes in our fast-moving media environment. At the same time, it is also in the public interest to maintain the incentives for private operators. Innovation by both public and private broadcasters is important for realising the Lisbon objectives, and it goes without saying that public broadcasters will also remain free to launch any kind of new service on a commercial basis in the future without prior assessment.
I want to assure you that we take the consultation very seriously. We will review the text to take into account legitimate concerns. I will ask our services to take Parliament's and Member States' proposals into account as we review the draft.
The debate is closed.